            Case 1:17-cv-12498-IT Document 46 Filed 02/20/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                            DISTRICT OF MASSACHUSETTS
________________________________
                                           )
DARNELL AUSTIN, on behalf of               )
himself and all others similarly situated, )
                                           ) C. A. No. 1:17-CV-12498-IT
                          Plaintiffs,      )
v.                                         )
                                           )
DOORDASH, INC.,                            )
                          Defendant.       )
                                           )

                            PLAINTIFF’S NOTICE OF APPEAL

         Plaintiff Darnell Austin hereby appeals from the Court’s order granting Defendant

DoorDash, Inc.’s Motion to Dismiss and Compel Arbitration (Dkt. 44) and Order of

Dismissal (Dkt. 45).



Dated:      February 20, 2020              Respectfully submitted,
                                           DARNELL AUSTIN, on behalf of himself and
                                           all others similarly situated,
                                           By his attorneys,
                                           __s/ Shannon Liss-Riordan__________
                                           Shannon Liss-Riordan, BBO # 640716
                                           Adelaide Pagano, BBO # 690518
                                           Lichten & Liss-Riordan, P.C.
                                           729 Boylston Street, Suite 2000
                                           Boston, MA 02116
                                           617-994-5800
                                           sliss@llrlaw.com
                                           apagano@llrlaw.com




                                             1
         Case 1:17-cv-12498-IT Document 46 Filed 02/20/20 Page 2 of 2




                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished this 20th day of February 2020, via the CM/ECF system to:

Michael Mankes (BBO No. 662127)
Francis J. Bingham (BBO No. 682502)
LITTLER MENDELSON, P.C.
One International Place, Suite 2700
Boston, Massachusetts 02110
(T) (617) 378.6000
(F) (617) 737.0052
mmankes@littler.com
fbingham@littler.com


                                      /s/ _Shannon Liss-Riordan_________ ____
                                      Shannon Liss-Riordan, Esq.




                                         2
